Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant argues the cited art fails to disclose a map information system wherein the allowable level in the intervention operation location is equal to or less than the allowable level in a normal location, on a condition that the evaluation levels in the intervention operation location and the normal location are identical. 
However, Examiner respectfully disagrees. Galan-Oliveras-Wang-Takahama teach the allowable level in the intervention operation location is equal to or less than the allowable level in a normal location that is not the intervention operation location, on a condition that the evaluation values in the intervention operation location and the normal location are identical (Galan-Oliveras, [0025], the segment analyzer determines an allowable autonomy level for each route segment based on the QoS score; [0031], route segments with user intervention operations indicate a lower level of autonomy). Here, Galan-Oliveras teaches a normal route segment and a route segment where an intervention operation might happen can have the same QoS score (i.e. evaluation value). When a user intervention operation occurs, the route segment where the intervention operation occurred (i.e. intervention operation location) will have a lower level of autonomy. Thus, the intervention operation location will have an allowable level that is less than or equal to the allowable level of the normal location. The evaluation values of both locations can be identical to begin with, but when an intervention operation is performed, the autonomy level decreases at the intervention location despite the original evaluation value. Thus, Galan-Oliveras-Wang-Takahama teach the allowable level in the intervention operation location is equal to or less than the allowable level in a normal location that is not the intervention 
Applicant argues the references do not teach reducing an evaluation value in a map database at the intervention operation location.
However, Examiner respectfully disagrees. Galan-Oliveras-Wang-Takahama teach maintaining the evaluation value in the normal position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value (Galan-Oliveras, [0025], the segment analyzer determines an autonomous quality of service (QoS) score (i.e. evaluation value) which is indicative of an autonomy level achievable by the vehicle for the route segment; [0031], route segments that include a user intervention operation location indicate a lower autonomy level and thus a lower QoS score (i.e. a corrected evaluation value); [0011], while the vehicle drives the route to the destination, the vehicle computing device may update the QoS scores; [0021], the external data service (i.e. map database) may be configured to transmit and receive data from devices over the network (i.e. the vehicles); [0043], the vehicle can monitor for updated data received from the external data service; here, the data can include the evaluation value, which can be updated by the vehicle and sent to the map database). Here, Galan-Oliveras teaches the routes without intervention maintain their normal position evaluation values, while routes that have an intervention operation can have their evaluation score updated to that of the corrected evaluation score, to reflect the reduction in evaluation value based on the intervention operation. Thus, reducing an evaluation value in a map database at the intervention operation location is taught by the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664